DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A - Fig. 3 (separator downstream from contactor; two catalysts, one positioned between pump 124 and contactor 128 and one positioned between separator 144 and fuel source 102; line 106 extends through heat exchanger 152)

	Species B - Fig. 5 (separator downstream from contactor; does not use two catalysts but 			instead uses a single catalyst 172 positioned between pump 124 and contactor 128 with 			no reduction unit between separator 144 and fuel source 102, heat exchanger 152 not in 			fluid communication with liquid fuel supply path 106 but uses separate thermal transfer 			system 174 instead; paras. [0075]-[0077])

	Species C - Fig. 5 (separator downstream from contactor; does not use two catalysts but 			instead uses a single catalyst 172 positioned between separator 144 and fuel source 102 		with no reduction unit between pump 124 and contactor 128, heat exchanger 152 not in 			fluid communication with liquid fuel supply path 106 but uses separate thermal transfer 			system 174 instead, line 106 does not extend through heat exchanger 152; paras. 			[0075]-[0077])

	Species D - Fig. 6 (separator downstream from contactor; does not use two catalysts but 			instead uses two membrane gas oxygen reduction units 176, 178 between pump 				124/contactor 128 and separator 144/fuel source 102; para. [0079])



Species F - Fig. 6 (separator downstream from contactor; one catalyst between separator 144 and fuel source 102, one membrane gas oxygen reduction unit between pump 124 and contactor 128; para. [0082])

	Species G - Fig. 6 (separator downstream from contactor; one membrane gas oxygen 			reduction unit between pump 124 and contactor 128 and no other reduction unit between 			separator 144 and fuel source 102; para.[0082])

	Species H - Fig. 6 (separator downstream from contactor; one membrane gas oxygen 			reduction unit between separator 144 and fuel source 102 and no other reduction unit 			between pump 124 and contactor 128; para.[0082])

	Species I - Fig. 7 (no separator or contactor but uses membrane fuel oxygen reduction 			unit 190 instead; para. [0084])

Species J – Fig. 9 (stripping gas supply does not receive gas from ullage 118 but is instead from air source 200; para. [0090])
	
The species are independent or distinct because they include mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 16, & 17 appear to be generic.

A search on each of the above-identified species would require diverging search strategies (e.g. different search queries) in order to locate prior art which is pertinent to each.  See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741